Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 16-20 in the reply filed on 01/25/2022 is acknowledged.
This application is in condition for allowance except for the presence of claim 16-20 directed to Group II non-elected without traverse.  Accordingly, claim 16-20 been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


    PNG
    media_image1.png
    506
    604
    media_image1.png
    Greyscale

. Examiner reviewed the teaching of following prior arts:
Orady et al.  (US PG Pub 2018/0021616 ) teaches the motor (1006) rotates the spool, it causes the cable (1008) to be spooled in. If a user is resisting, the pulley coupled to the linear spring moves towards the rigid member, causing the spring to compress. Because the force on the cable is directly correlated to the compression of the spring, simply measuring spring compression, and adjusting motor position to product a desired amount of spring compression, such as in a PID loop, may be sufficient to control cable tension. This is similar to the series elastic actuator, with a linear spring being applied to the cable (1008) rather than to the spool. Motor position may be measured using a number of methods, including: [0141] Hall Sensors: Hall sensors mounted to the stator of the motor may track the position of the magnets relative to the stator, but Orady et al. doesn’t teaches a spring system coupled to the movable block and configured to provide a distal force in response to proximal movement of the movable block; a coupler pulley system having a coupler pulley and a coupler cable coupled to the coupler pulley and attached to the movable block, the coupler pulley system configured to convert linear movement of the movable block into rotational movement of the coupler pulley as claimed in claim 1.
Shelton (US PG Pub 2014/0000411) teaches distal drive shaft segment 540 is attached to a sun gear shaft 752 that has a sun gear 754 attached thereto. Thus, sun gear 754 will rotate when the distal drive shaft segment 540 is rotated. Sun gear 754 will also move axially with the distal drive shaft segment 540. The differential interlock assembly 760 further includes a plurality of planet gears 764 that 
Hoffend II (JUS PG Pub 2009/0127527) teaches drive mechanism 22 can comprise the motor 27 rotating connected to the first traction drive 25 and operably connected to the drum 24 and to the second traction drive 26. In such a configuration, the elongate member 31 can extend along a first generally horizontal path from the drum 24 about the first and second traction drives 25, 26, respectively, to the tube 11, but Hoffend II doesn’t teaches a spring system coupled to the movable block and configured to provide a distal force in response to proximal movement of the movable block; a coupler pulley system having a coupler pulley and a coupler cable coupled to the coupler pulley and attached to the movable block, the coupler pulley system configured to convert linear movement of the movable block into rotational movement of the coupler pulley.
Patton et al. (US PG Pub 2008/0000317) teaches he cable driven joint actuator includes a pivotal link 4 that is adapted to be operatively coupled to a joint to be actuated and that is pivoted about a pivot axis 5 by a discrete length of substantially 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 26,2022


60